
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 4491
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 19, 2010
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To authorize the Secretary of the Interior
		  to conduct a study of alternatives for commemorating and interpreting the role
		  of the Buffalo Soldiers in the early years of the National Parks, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Buffalo Soldiers in the National Parks
			 Study Act.
		2.Findings and
			 purpose
			(a)FindingsThe Congress finds the following:
				(1)In the late 19th
			 century and early 20th century, African-American troops who came to be known as
			 the Buffalo Soldiers served in many critical roles in the western United
			 States, including protecting some of the first National Parks.
				(2)Based at the
			 Presidio in San Francisco, Buffalo Soldiers were assigned to Sequoia and
			 Yosemite National Parks where they patrolled the backcountry, built trails,
			 stopped poaching, and otherwise served in the roles later assumed by National
			 Park rangers.
				(3)The public would
			 benefit from having opportunities to learn more about the Buffalo Soldiers in
			 the National Parks and their contributions to the management of National Parks
			 and the legacy of African-Americans in the post-Civil War era.
				(4)As the centennial
			 of the National Park Service in 2016 approaches, it is an especially
			 appropriate time to conduct research and increase public awareness of the
			 stewardship role the Buffalo Soldiers played in the early years of the National
			 Parks.
				(b)PurposeThe
			 purpose of this Act is to authorize a study to determine the most effective
			 ways to increase understanding and public awareness of the critical role that
			 the Buffalo Soldiers played in the early years of the National Parks.
			3.Study
			(a)In
			 generalThe Secretary of the
			 Interior shall conduct a study of alternatives for commemorating and
			 interpreting the role of the Buffalo Soldiers in the early years of the
			 National Parks.
			(b)Contents of
			 studyThe study shall include—
				(1)a
			 historical assessment, based on extensive research, of the Buffalo Soldiers who
			 served in National Parks in the years prior to the establishment of the
			 National Park Service;
				(2)an evaluation of
			 the suitability and feasibility of establishing a national historic trail
			 commemorating the route traveled by the Buffalo Soldiers from their post in the
			 Presidio of San Francisco to Sequoia and Yosemite National Parks and to any
			 other National Parks where they may have served;
				(3)the identification
			 of properties that could meet criteria for listing in the National Register of
			 Historic Places or criteria for designation as National Historic
			 Landmarks;
				(4)an evaluation of
			 appropriate ways to enhance historical research, education, interpretation, and
			 public awareness of the story of the Buffalo Soldiers’ stewardship role in the
			 National Parks, including ways to link the story to the development of National
			 Parks and the story of African-American military service following the Civil
			 War; and
				(5)any other matters
			 that the Secretary of the Interior deems appropriate for this study.
				(c)ReportNot
			 later than 3 years after funds are made available for the study, the Secretary
			 of the Interior shall submit to the Committee on Natural Resources of the House
			 of Representatives and the Committee on Energy and Natural Resources of the
			 Senate a report containing the study’s findings and recommendations.
			
	
		
			Passed the House of
			 Representatives May 18, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
